NONPRECEDENTIAL DISPOSITION
                      To be cited only in accordance with Fed. R. App. P. 32.1




                   United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604
                                  Argued August 7, 2013
                                  Decided August 9, 2013


                                           Before

                            FRANK H. EASTERBROOK, Chief Judge

                            DANIEL A. MANION, Circuit Judge

                            MICHAEL S. KANNE, Circuit Judge


No. 13-1466                                                  Appeal from the United
                                                             States District Court for the
UNITED STATES OF AMERICA,                                    Northern District of Illinois,
      Plaintiff-Appellee,                                    Eastern Division.
              v.
                                                             No. 11 CR 493
MATTHEW SMITH-MECK,                                          Elaine E. Bucklo, Judge.
     Defendant-Appellant.

                                            Order

    After 20 years of service in the Marine Corps, from which he retired as a major at
age 50, Matthew Smith-Meck went to work for Northrop Grumman. He discovered that
the firm did not carefully review his expense reports and began to charge personal ex-
penses to a company-issued credit card. By the time he was caught (2½ years later) and
fired, he had stolen more than $215,000 from his employer. He then applied for a job
that required a security clearance. In seeking that clearance, he denied ever having been
fired from any job or ever misusing a company credit card.

    Smith-Meck pleaded guilty to mail fraud, 18 U.S.C. §1341, and making false state-
ments to an agency of the United States, 18 U.S.C. §1001(a)(2). The district court calcu-
lated his range under the Sentencing Guidelines at 21 to 27 months and imposed a 21-
month sentence. Smith-Meck concedes that the calculation was correct yet nonetheless
maintains that his sentence is unreasonably high. He contends, indeed, that any impris-
onment would be excessive.
No. 13-1466                                                                         Page 2

    He argued in the district court that his conduct was aberrant (coming as it did after a
lifetime of law-abiding conduct) and caused by post-traumatic stress disorder. He at-
tributes that condition not to his military service but to abuse by his wife, who Smith-
Meck contends threatened to kill him, going so far as to point guns at him and attack
him with a nightstick (which cracked one of his ribs). The district judge explained that
his crimes, which involved repeated transgressions, could not be characterized as aber-
rant. That conclusion has since been approved by this court. United States v. Townsend,
No. 12-3326 (7th Cir. July 26, 2013). And the judge stated that post-traumatic stress dis-
order could not explain a years-long course of fraudulent conduct. The judge thus dis-
cussed each of the circumstances on which Smith-Meck relied. A sentencing judge’s ob-
ligation to acknowledge and address the defendant’s principal contentions does not
imply a need to agree with the defendant’s position. The district judge did not abuse
her discretion by rejecting Smith-Meck’s arguments for a lower sentence.

    On appeal, Smith-Meck contends that the district judge erred by not taking his mili-
tary service into account. See U.S.S.G. §5H1.11. There are two problems with that con-
tention. First, he did not ask the district judge to do so. Second, the judge did discuss
the subject, which may explain why she selected the bottom of the Guidelines range.
Although his military record surely deserved credit, the fact that he lied to obtain a se-
curity clearance cuts against him. Smith-Meck’s own position is that his mental condi-
tion has rendered him an inveterate liar, willing to abuse his employer’s trust for his
own gain. He should have been well aware that a person with these attributes is unfit
for a security clearance; he could present a danger to the nation if given a position in
which he was entrusted with secrets. Under the circumstances, his 21-month sentence is
reasonable.

                                                                                 AFFIRMED